PER CURIAM:
Teresa Ford appeals the district court’s order entering judgment after a bench trial in favor of Appellee on Ford’s claim under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2761-2680 (2012). We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ford v. United States, No. 5:12-cv-00152-RLV-DSC, 2015 WL 2342391 (W.D.N.C. May 14, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.